Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This is a Non-Final Action.

The current application filed March 31, 2020 is a reissue application of 15/708,756 (U.S. Patent No. 10,200,565, issued February 5, 2019).

Claims 1-13 were initially pending in the application.  Claims 14-21 were added in a preliminary amendment filed on March 31, 2020.  
In the most recent amendment filed January 20, 2022, claims 14, 24, and 33 have been amended and claim 42 has been newly added.  This amendment has been entered and made of record.





Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,200,565 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Reissue Requirements
The amendment filed January 20, 2022 does not follow the requirements of 37 CFR 1.173(d) and (g), which sets forth the manner of making amendments in reissue applications.  37 CFR 1.173(g) states the following (emphasis added):
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings:
	(1) The matter to be omitted by reissue must be enclosed in brackets; and
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c) ). Matter added by reissue on compact discs must be preceded with "U" and end with "/U" to properly identify the material being added.

(g) Amendments made relative to the patent. All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application.
As can be seen in the citation above, the amendments made must be relative to the patent and not relative to previous amendments in this reissue proceeding.  Thus, claims 14, 24, and 33 are still considered to be new relative to the original patent.  The entire contents of these claims should be underlined, anything removed from these claims via amendment will not be contained within brackets, rather it should just be removed without markup.  Additionally, the use of strikethrough is improper in reissue.
Proper correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-18 and 20-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Using claim 14 as an example, independent claims 14, 24, and 33 now require, “a hardware processor that causes the image former to form on a sheet, as the image, a job image based on a print job and the adjustment image, on-a-sheet without correcting a magnification of each subregion in a main scanning direction of an identified sheet region according to a characteristic of a portion in the main scanning direction of a lens unit, the portion having been used in forming an image of the subregion on a line sensor,” (emphasis added).  The sections of the specification on which the applicant has relied on to support the amendments made to claims 14, 24, and 33 do not discuss the position correction function as a completely independent function, rather it is a function performed separately using as input the result of the magnification correction (column 11, lines 33-39, column 12, lines 17-21, and column 12, lines 52-61 of U.S. Patent 10,200,565).  Examiner notes that all of these citations are from the same section titled “Second Embodiment” as the citations provided by the applicant to support the new claims in question.  The specification actually goes on in this same section to explain the improvement to adjustment accuracy by performing both corrections together:
Thus, in this embodiment, for the adjustment, the image forming system 100 identifies the sheet region in a read image obtained by the reading device 2 reading a sheet with register mark images formed, corrects magnifications of respective subregions in the main scanning direction of the sheet region on the basis of characteristics of portions in the main scanning direction of the lens unit 223, the portions having read the respective subregions, and then adjusts the image forming position on the basis of the corrected read image. Hence, difference in sectional magnifications in the main scanning direction of the sheet region in a read image(s), which is used for the adjustment of the image forming position, due to characteristics of the lens unit 223 can be appropriately corrected according to the conveyance state of the sheet. This can improve adjustment accuracy.
Thus, the specification does not support the concept of performing the image adjustment “without correcting a magnification of each subregion in a main scanning direction of an identified sheet region according to a characteristic of a portion in the main scanning direction of a lens unit, the portion having been used in forming an image of the subregion on a line sensor,” as the applicant is now attempting to claim.


Claim Rejections - 35 USC § 251
Claims 14-18 and 20-42 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(II)):
 “(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”

(Step 1: MPEP 1412.02(II)(A)) In the instant case and by way of the amendment, Applicant seeks to broaden independent claim 1 with the addition of independent claims 14, 24, 33, and 42 in this reissue at least by deleting/omitting limitations found in the original patent claims.
(Step 2: MPEP 1412.02(II)(B)) The record of the prior 15/708,756 application prosecution indicates that an amendment was filed along with Applicant Arguments/Remarks filed on August 8, 2018.  Applicant made the following amendments (using claim 1 for reference) that correspond to the arguments made (see below):

    PNG
    media_image1.png
    129
    634
    media_image1.png
    Greyscale

Applicant explicitly argued in an attempt to overcome the applied prior art references (Hyodo and Omura): 

    PNG
    media_image2.png
    241
    623
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    386
    620
    media_image3.png
    Greyscale

(page 9, Applicant’s Arguments/Remarks filed August 8, 2018 in application 15/708,756)
Thus, at least the following limitations found in claim 1 (similar limitations found in claim 9) that correspond to the arguments and amendments made during prosecution which state, “identifies a sheet region of the sheet in the read image obtained by the line sensor; and corrects a magnification of each subregion in a main scanning direction of the identified sheet region according to a characteristic of the lens unit that is used in forming an image of the subregion in the main scanning direction on the line sensor.” are considered to be a surrender-generating limitations.  To be clear, these limitations are also considered to be surrender-generating limitations to the subject matter in dependent claim 7 as well.
Subject matter is previously surrendered during the prosecution of the original application by reliance on an argument/statement made by applicant that a limitation of the claim(s) defines over the art.  Additionally, reissue recapture applies to related family member applications (See MBO Laboratories, Inc. v. Becton, Dickinson & Co., 474 F.3d 1323, 94 USPQ2d 1598 at 1606 (Fed. Cir. Apr. 12, 2010) (a more limited recapture rule would undercut “the rule against recapture’s public-reliance rationale” and a patent family’s entire prosecution history should be reviewed “when applying both the rule against recapture and prosecution history estoppel.”)).  It is noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application and the patent family's prosecution for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims.  Therefore, in the instant case the omission of the surrender-generating limitations requiring “identifies a sheet region of the sheet in the read image obtained by the line sensor; and corrects a magnification of each subregion in a main scanning direction of the identified sheet region according to a characteristic of the lens unit that is used in forming an image of the subregion in the main scanning direction on the line sensor.” equates to attempting to recapture surrendered subject matter and thus by omission some of the broadening of the reissue claims, as noted above, are clearly in the area of the surrendered subject matter.  
(Step 3: MPEP 1412.02(II)(C)) It must be determined whether the reissue claim omits or broadens any limitation that was added/argued during the original prosecution to overcome an art rejection. Such an omission in a reissue claim, even if it includes other limitations making the reissue claim narrower than the patent claim in other aspects, is impermissible recapture. Pannu , 258 F.3d at 1371-72, 59 USPQ2d at 1600.  Simply stated, claims 14-18 and 19-42 completely omit the language of claims 1-13 requiring “identifies a sheet region of the sheet in the read image obtained by the line sensor; and corrects a magnification of each subregion in a main scanning direction of the identified sheet region according to a characteristic of the lens unit that is used in forming an image of the subregion in the main scanning direction on the line sensor.”, and thus would amount to impermissible recapture due to the omission of surrender-generating limitations.  Additionally, reissue claims 14-18 and 19-42 are not materially narrowed in other respects that relate to the surrendered subject matter to avoid said impermissible recapture.
Therefore, impermissible recapture of broadened claimed subject matter surrendered in the application is clearly present in the instant reissue application.

Claims 14-18 and 20-41 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:
The most recent amendment adds the following language to the independent claims, using claim 14 as an example, “a hardware processor that causes the image former to form on a sheet, as the image, a job image based on a print job and the adjustment image, on-a-sheet without correcting a magnification of each subregion in a main scanning direction of an identified sheet region according to a characteristic of a portion in the main scanning direction of a lens unit, the portion having been used in forming an image of the subregion on a line sensor,” (emphasis added).  The sections of the specification on which the applicant has relied on to support the amendments made to claims 14, 24, and 33 do not discuss the position correction function as a completely independent function, rather it is a function performed separately using as input the result of the magnification correction (column 11, lines 33-39, column 12, lines 17-21, and column 12, lines 52-61 of U.S. Patent 10,200,565).  Examiner notes that all of these citations are from the same section titled “Second Embodiment” as the citations provided by the applicant to support the new claims in question.  The specification actually goes on in this same section to explain the improvement to adjustment accuracy by performing both corrections together:
Thus, in this embodiment, for the adjustment, the image forming system 100 identifies the sheet region in a read image obtained by the reading device 2 reading a sheet with register mark images formed, corrects magnifications of respective subregions in the main scanning direction of the sheet region on the basis of characteristics of portions in the main scanning direction of the lens unit 223, the portions having read the respective subregions, and then adjusts the image forming position on the basis of the corrected read image. Hence, difference in sectional magnifications in the main scanning direction of the sheet region in a read image(s), which is used for the adjustment of the image forming position, due to characteristics of the lens unit 223 can be appropriately corrected according to the conveyance state of the sheet. This can improve adjustment accuracy.
The specification does not support the concept of performing the image adjustment “without correcting a magnification of each subregion in a main scanning direction of an identified sheet region according to a characteristic of a portion in the main scanning direction of a lens unit, the portion having been used in forming an image of the subregion on a line sensor,” as the applicant is now attempting to claim.  Thus, the newly amended language constitutes new matter.

Additionally, the reissue oath/declaration filed 21 July 2021 remains defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based (see 37 CFR 1.175 and MPEP § 1414).  As explained above in reference to the rejection in view of impermissible recapture, the error on which the reissue is based on according to the declaration is not an error upon which reissue can be based because it amounts to impermissible recapture.  More specifically, removing “identifies a sheet region of the sheet in the read image obtained by the line sensor; and corrects a magnification of each subregion in a main scanning direction of the identified sheet region according to a characteristic of the lens unit that is used in forming an image of the subregion in the main scanning direction on the line sensor.” from the claims as discussed in the declaration amounts to impermissible recapture and thus is not an error upon which a reissue can be based.  The reissue declaration alleges that the new claims amount to an attempt to claim an overlooked aspect because the original claims are directed to aspect “(i) correcting sectional magnifications…” while the new claims are directed to aspect “(ii) adjusting an image forming position on the corrected read images in real time during image formation”.  The examiner respectfully disagrees with this position.  Original patent claim 7, which depends from claim 1, is very explicitly directed to the material which applicant considers to be the overlooked aspect “(ii)”.  Thus, it is abundantly clear that aspect “(ii)” was not overlooked during the original prosecution and thus the attempted broadening amounts to impermissible recapture.
The examiner notes that the proposed unexecuted version of the reissue oath/declaration submitted with the response filed 20 January 2022 does not cure the discussed deficiencies.  As explained above in reference to the rejection in view of impermissible recapture, the current amendment does not overcome said rejection and thus the error presented is not an error upon which reissue can be based because it amounts to impermissible recapture.

Claims 1-18 and 20-42 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  


Response to Arguments
Applicant’s arguments filed 20 January 2022 have been fully considered but they are not persuasive. 
Regarding the rejection under 35 U.S.C. 251 for improper recapture:
Applicant argues that the new claims 14, 24, and 33 now explicitly disclaim the subject matter that was amended (i.e. allegedly surrendered subject matter).  Additionally, applicant argues that the amendments made during the prosecution of the original patented did not narrow the scope of the claims, but merely served to clarify the subject matter being claimed.
The examiner respectfully disagrees.  It would appear that the applicant is again intending to argue overlooked aspects based on the act of explicitly disclaiming previous amendments.  As previously discussed, it is very important to note that attempting to claim something that already exists in an original dependent patent claim can not be construed as attempting to claim an overlooked aspect in any way.  By definition that aspect is very clearly not overlooked because it explicitly exists in the original patent claims.  Additionally, when considering surrender-generating limitations it is important to understand that the dependent claims contain all of the limitations of claims on which they depend.  Thus, in this case dependent claim 7 on its own requires the following:
The proper legal representation of claim 7 (emphasis added):
(Claim 1.) 	An image forming system comprising: 
an image forming device including an image former that forms an image on a sheet; and 
a reading device including: 
a line sensor that reads the sheet with the image formed by the image forming device, thereby obtaining a read image; and 
a lens unit including a plurality of lenses that forms an image of the sheet on the line sensor; and 
a first hardware processor that: 
identifies a sheet region of the sheet in the read image obtained by the line sensor; and 
corrects a magnification of each subregion in a main scanning direction of the identified sheet region according to a characteristic of the lens unit that is used in forming an image of the subregion in the main scanning direction on the line sensor;
(claim 7) wherein the image former forms, on the sheet, a position adjustment image to adjust a position of an image to be formed on a sheet, 
the image forming device is provided with a second hardware processor that adjusts the position of an image to be formed on a sheet in the image former based on the read image with the magnification corrected by the first hardware processor of the sheet with the position adjustment image formed, and 
the second hardware processor is identical with or different from the first hardware processor.

Dependent claim 7 existed prior to the amendments and arguments made in reference to claim 1 that were deemed to clearly define what was surrendered during the prosecution of the original application.  As can be seen in the proper representation of claim 7, the surrender-generating limitations discussed in the recapture rejection clearly exist in reference to claim 7 and the amendments and arguments made regarding said limitations were made with a clear knowledge that a broader version of claim 7 not including those limitations was being surrendered.  Thus, there is no avenue to contend that new independent claims are directed to an overlooked aspect.  The applicant’s opportunity to separate the limitations of dependent claim 7 from the limitations of claim 1 existed during the prosecution of the original application, unfortunately this is not an error that can be corrected via reissue (see CFR 1.175 and MPEP § 1414).
	Examiner notes that explicitly disclaiming the surrender generating limitations from the new independent claims is not an avenue to overcome this rejection, rather it amounts to an explicit admission that applicant has removed the surrender generating limitations from the claims which clearly amounts to impermissible recapture.  Dependent claim 7 states, “the image forming device is provided with a second hardware processor that adjusts the position of an image…”  which falls directly in line with applicant’s position that the function of correcting magnification is performed by a different hardware processor than the one recited for correcting image adjustment (see page 5, second paragraph of applicant’s response filed 1/20/2022).
Regarding the idea that the position adjustment function of the new independent claims is an independent function somehow causing it to be different from the concept presented in claim 7, again the examiner disagrees.  First, this argument appears to be moot based on the discussion above as to whether or not the new claims could be construed as being directed to an overlooked aspect.  However, in order to provide a more thorough response the examiner will address it even though it is irrelevant at this time.  The position adjustment function of claim 7 is also an independent process that is performed by a separate processor, “the image forming device is provided with a second hardware processor that adjusts the position of an image…” (claim 7).  As can be seen in claim 7, “the image former forms, on the sheet, a position adjustment image to adjust a position of an image to be formed on a sheet”.  This position adjustment image is used to adjust the position, the existence of the “magnification corrected” image does not change how the system performs position adjustment using the position adjustment image as claimed.
	Additionally, it is important to note that the sections of the specification on which the applicant has relied on to support the amendments made to claims 14, 24, and 33 do not discuss the position correction function as a completely independent function, rather it is a function performed separately using as input the result of the magnification correction (column 11, lines 33-39, column 12, lines 17-21, and column 12, lines 52-61 of U.S. Patent 10,200,565).  Examiner notes that all of these citations are from the same section titled “Second Embodiment” as the citations provided by the applicant to support the new claims in question.  The specification actually goes on in this same section to explain the improvement to adjustment accuracy by performing both corrections together:
Thus, in this embodiment, for the adjustment, the image forming system 100 identifies the sheet region in a read image obtained by the reading device 2 reading a sheet with register mark images formed, corrects magnifications of respective subregions in the main scanning direction of the sheet region on the basis of characteristics of portions in the main scanning direction of the lens unit 223, the portions having read the respective subregions, and then adjusts the image forming position on the basis of the corrected read image. Hence, difference in sectional magnifications in the main scanning direction of the sheet region in a read image(s), which is used for the adjustment of the image forming position, due to characteristics of the lens unit 223 can be appropriately corrected according to the conveyance state of the sheet. This can improve adjustment accuracy.
Thus, as can be seen above, the applicant’s explanation of support for the amendments appears to directly contradict the arguments being made.
	Regarding the applicant’s statement that the amendments made during original prosecution “did not narrow the scope of the claims”, the examiner respectfully disagrees and also feels it is necessary to point out that this argument ignores the arguments made in the original prosecution that have just as much importance as any amendment when determining surrendered subject matter.  The amendments effectively narrowed the scope of the claims.  Additionally, as stated above in the rejection under 35 U.S.C. 251, applicant explicitly argued in reference to said amendment:

    PNG
    media_image2.png
    241
    623
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    386
    620
    media_image3.png
    Greyscale

(page 9, Applicant’s Arguments/Remarks filed August 8, 2018 in application 15/708,756)
As can be seen in the citation above, at least the following limitations found in claim 1 (similar limitations found in claim 9) that correspond to the arguments and amendments made during prosecution which state, “identifies a sheet region of the sheet in the read image obtained by the line sensor; and corrects a magnification of each subregion in a main scanning direction of the identified sheet region according to a characteristic of the lens unit that is used in forming an image of the subregion in the main scanning direction on the line sensor.” are considered to be a surrender-generating limitations.
Thus, the recapture rejection is proper and must be maintained.

Applicant argues that the new claim 42 is directed to an overlooked aspect of the invention.  More specifically, applicant argues that claim 42 is directed to an opportunity to selectively set execution of real-time adjustment during the performance of the print job, which was not addressed by the original patent claims.
The examiner respectfully disagrees.  The contents of claim 42 do not constitute an overlook aspect.  The MPEP defines overlooked aspect as “Overlooked Aspects - Claims to separate inventions/embodiments/species that were never presented in the original application.” (MPEP 1412.02(I)).  The MPEP also states, “Claims to overlooked aspects are not subject to recapture because the claims are, by definition, unrelated to subject matter that was surrendered during the prosecution of the original application.” (see MPEP 1412.01(II)).  The “adjustment” that would be performed in the argued selective option to set execution of real-time adjustment during the performance of the print job is the same magnification and image position adjustment discussed in the original patent claims.  Therefore, the contents of claim 42 are not “unrelated” to the subject matter that was surrendered during prosecution, but rather amount to a further detail of an already claimed embodiment.  Thus, the contents of claim 42 do not constitute an overlooked aspect in any way.  Thus, removing the surrendered generating features of the original patent claims amounts to impermissible recapture.  The applicant is free to add the features of claim 42 as long as the features of the original patent claims are also present in claim 42.  

Regarding the rejection under 35 U.S.C. 251 in reference to the improper declaration:
Applicant argues that the unexecuted reissue declaration is proper because the error statement points out that the position correction function of the invention can be performed separately from magnification correction.
The examiner respectfully disagrees.  As can be seen above, the recapture rejection has been maintained and thus the error statement in the unexecuted declaration would also be improper.  At this point there is no error being corrected upon which a reissue can be based.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D CAMPBELL whose telephone number is (571)272-4133.  The examiner can normally be reached on 7:30-4:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992